                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

BROOKLYNNE FROMAN,                                    )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-02090-JRS-DML
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Brooklynne Froman for a writ of habeas corpus challenges a prison

disciplinary proceeding identified as IWP 19-01-0070. For the reasons explained in this Entry, Ms.

Froman’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
        B.      The Disciplinary Proceeding

        On January 9, 2019, Investigator Bonnie Russell wrote a conduct report, case number IWP

19-01-0070, charging Ms. Froman with violating offense B-216, sexual conduct. Dkt. 9-1. Russell

received information that Ms. Froman and Offender Estrada had been “sneaking into the kitchen

area” when they were supposed to be attending Catholic Mass in a visitation room. Id. Russell

reviewed video and observed Froman and Estrada “engaging in a kiss,” and one minute later,

exiting the kitchen area. Id.; dkt. 9-2.

      On January 10, 2019, the screening officer notified Ms. Froman of the charge of sexual

conduct and served her with copies of the conduct report and the notice of disciplinary hearing

“screening report.” Dkt. 9-3. Ms. Froman pleaded guilty, did not request a lay advocate, did not

request witnesses, and did not request any evidence. Id.. She also waived 24-hour notice of the

hearing. Id.

        The disciplinary hearing officer then conducted the disciplinary hearing in case IWP 19-

01-0070 on the same day, January 10. Dkt. 9-4. Ms. Froman again pleaded guilty. The hearing

officer found her guilty of offense B-216, sexual conduct, based on the guilty plea. Id. The

sanctions imposed were 30 days in disciplinary restrictive housing, a 30-day loss of good time

credit, and a one-step demotion in credit class. Id. The Warden later increased the sanctions to

include 90 days in disciplinary restrictive housing and a 90-day loss of good-time credit as shown

by the initialed sanctions on the disciplinary hearing report. Id. The Warden did not modify the

one-step demotion in credit class. Id.; dkt. 9-9 at 9.

        Ms. Froman’s appeals were denied. Dkts. 9-7, 9-8. This habeas action followed.

        After Ms. Froman filed her habeas petition, the final reviewing authority issued a letter on

August 9, 2019, reducing the sanctions to those imposed at the disciplinary hearing: 30 days in
disciplinary restrictive housing, a 30-day loss of good time credit, and a one-step demotion in

credit class. Dkt. 9-10.

       C.      Analysis

       Ms. Froman’s only claim is that the sanctions were improperly increased after the hearing

was concluded. She contends that this violated Indiana Department of Correction (IDOC) policy.

She does not allege any other violations of her due process rights under Wolff. She asks that the

conduct report be expunged from her record.

       As noted, after this action was filed, the final reviewing authority reduced the sanctions to

those originally imposed by the hearing officer. Therefore, some of the relief sought by Ms.

Froman in this action has already been provided, and to that extent her petition for habeas relief is

now moot.

       Moreover, the only claim asserted by Ms. Froman is an alleged violation of IDOC policy.

Relief pursuant to § 2254 is available only on the ground that a prisoner “is being held in violation

of federal law or the U.S. Constitution,” Caffey v. Butler, 802 F.3d 884, 894 (7th Cir. 2015), not

based on prison policy. The claim based on IDOC policy is not a cognizable habeas claim.

Therefore, Ms. Froman is not entitled to have the guilty finding expunged from her record.

       D.      Conclusion

       For the above reasons, Ms. Froman is not entitled to the relief she seeks. Her petition for a

writ of habeas corpus must be denied and the action dismissed. Judgment consistent with this

Entry shall now issue.

       IT IS SO ORDERED.


       Date:    3/9/2020
Distribution:

BROOKLYNNE FROMAN
263869
INDIANA WOMENS PRISON
INDIANA WOMENS PRISON
Inmate Mail/Parcels
727 Moon Road
Plainfield, IN 46168

David Corey
INDIANA ATTORNEY GENERAL
david.corey@atg.in.gov
